After Final Consideration Pilot Program 2.0 (AFCP)
Applicant' s request to participate in the AFCP 2.0 submitted on May 19, 2022 is proper. However, the after-final amendment (AFA) submitted with the aforementioned request changes the scope of the claimed invention (see below) such that the AFA cannot be reviewed and a search conducted within the guidelines of the pilot program.  Accordingly, the AFA is treated under pre-pilot procedure.  

Advisory Action Before Filing of an Appeal Brief
Box 3:
The AFA submitted on May 19, 2022 is not entered into consideration because of the following reasons.  The amendment to claim 1, recites “wherein the base material film has a multi-layered structure comprising two or more layers, and wherein each of the two or more layers of the multi-layer structure comprises one ionomer resins only”.  This amendment changes the scope of the claimed invention, which requires further search and consideration.  Furthermore, claim 1 recitation “wherein each of the two or more layers of the multi-layer structure comprises one ionomer resins only” does not appear to be supported by the specification such that it raises an issue of new matter under 35 USC 112(a), which requires further consideration. 

Box 12:
Applicant’s arguments submitted with the AFA are not found persuasive, because it relies on the amendment that is not entered and requires further search and consideration. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANISH P DESAI whose telephone number is (571)272-6467. The examiner can normally be reached Mon-Fri 8:00 am ET to 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANISH P DESAI/
Anish Desai           Primary Examiner, Art Unit 1788
May 24, 2022